[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de MAGISTRATE'S DECISION
In fixing periodic payments on child support arrearages, the court is obligated to apply section 46b-215a-4a of the Connecticut Child Support and Arrearage Guidelines. The record in this matter does not indicate that the provision was followed. No guidelines worksheet was submitted to found to be proper.
Lump sum payments are subject to the discretion of the family support magistrate. In excising such discretion, however, it is necessary to make factual findings in support of the order. No findings were made in this case regarding the sources of or the defendant's ability to comply with lump sums ordered.
The appeal is sustained and the matter returned for further hearing for the reasons stated.
HARRIGAN, J